 Case 1:21-cv-00217-PLM-SJB ECF No. 27, PageID.5 Filed 03/17/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

HECTOR DOMINGUEZ-GABRIEL,

                       Petitioner,                     Case No. 1:21-cv-217

v.                                                     Honorable Paul L. Maloney

STEPHEN SPAULDING,

                       Respondent.
____________________________/

                                             OPINION

               This is a habeas corpus action brought by a federal prisoner under 28 U.S.C. § 2241.

The action was initially filed in the United States District Court for the District of Massachusetts,

the district within which Petitioner was incarcerated at the time he filed his petition. Petitioner has

since been transferred to the Federal Bureau of Prisons North Lake Correctional Facility in

Baldwin, Michigan. The Massachusetts District Court transferred the petition to this Court.

Petitioner raises the following claim:

       I.      When the sentencing court convert[ed] laundered money into drugs for
               purposes of calculating an offense level, it violat[ed Petitioner’s] right to a
               trial by jury and denie[d] his constitutional right to compulsory process by
               refusal to produce the allege[d] witness.

(Pet., ECF No. 1, PageID.5.)

               A court must promptly order an answer or grant the writ under § 2241, “unless it

appears from the application that the applicant or person detained is not entitled thereto.” 28

U.S.C. § 2243. After undertaking the review required by § 2243, the Court concludes that the

petition must be dismissed, because Petitioner fails to demonstrate entitlement to relief under

§ 2241, because his claims do not fall within the savings clause of 28 U.S.C. § 2255(e).
     Case 1:21-cv-00217-PLM-SJB ECF No. 27, PageID.6 Filed 03/17/21 Page 2 of 8




                                             Discussion

I.       Background

                On December 14, 2010, following a seven-day jury trial in the United States District

Court for the Southern District of New York, Petitioner was convicted of conspiracy to launder

money, in violation of 18 U.S.C. § 1956(h), conspiracy to distribute at least five kilograms of

cocaine, in violation of 21 U.S.C. § 846, and conspiracy to import five kilograms or more of

cocaine into the United States, in violation of 21 U.S.C. § 963. On August 18, 2011, the court

sentenced Petitioner to concurrent prison terms of 240 months for conspiracy to launder money,

120 months for conspiracy to distribute cocaine, and 120 months for conspiracy to import cocaine.

                Petitioner appealed his convictions and sentences to the Second Circuit Court of

Appeals, raising several issues. He specifically argued the following:

                 The District Court in this case should have varied lower than the 20-year
         sentence it imposed because it relied on certain facts that were suspect, and not
         proven at trial beyond a reasonable doubt, nor at sentencing by a Preponderance of
         the evidence standard. For example, the $1 Million Dollar [sic] that Angel Sanchez
         was allegedly caught with, was used to calculate Mr. Dominguez’s guideline range
         by using an equivalent scale conversion from money to drugs. No direct evidence
         was adduced at trial or at sentencing that [c]onnects Mr. Dominguez with Angel
         Sanchez’s money bust in relation to the $1 Million seized. This money was
         converted to 66.6 Kilograms of cocaine in order to affect Mr. Dominguez’s base
         offense level. [S]ee Sent. Tr. at 33-34. This is a serious conversion, because it set
         the guidelines calculation significantly higher than it would have, absent the $1
         Million dollar conversion, which in turn affected the departure by the District
         Court.

                No evidence was introduced to prove that the $1 Million seized from Angel
         Sanchez was drug proceeds, and that it came from Mr. Dominguez. In short, this
         court should reverse the district court’s findings of alleged facts supporting the
         conversion of the $1 Million dollars seized from Angel Sanchez. The court was in
         doubt as to whether Angel Sanchez really existed, and whether those facts were
         covered by the indictment. This court considers these issues as relevant to
         sentencing in the context of the facts adduced at trial, and the government’s failure
         to produce evidence of connection at sentencing. It should therefore reverse and
         remand for a new sentencing hearing directing the District Court to exclude the $1
         Million Dollar conversion-or make additional fact findings that support attributing
         that money to Mr. Dominguez for purposes of sentencing.

                                                  2
    Case 1:21-cv-00217-PLM-SJB ECF No. 27, PageID.7 Filed 03/17/21 Page 3 of 8




United States v. Dominguez-Gabriel et al., No. 11-3483 (2d Cir.) (Pet’r’s Pro Per Br., Doc. 48 at

57–58).1 The Second Circuit Court of Appeals rejected the arguments as meritless. United States

v. Dominguez-Gabriel, 511 F. App’x 17, 21 (2d Cir. 2013) cert. denied sub nom. Dominguez-

Gabriel v. United States, 569 U.S. 999 (2013) (“We have considered Dominguez–Gabriel’s

remaining challenges, including those he presents pro se, and we conclude that they are uniformly

without merit . . . .”). Petitioner has also filed multiple collateral attacks against his convictions

and sentences, including a motion for new trial, § 2255 motions, motions for sentence reduction,

and a motion for compassionate release, to no avail.

                  On or about October 1, 2019, Petitioner filed the instant habeas corpus petition

under § 2241. Petitioner essentially reargues the claims he made on direct appeal in the Second

Circuit—that he is entitled to a jury determination of the facts that support the money-to-drugs

equivalence and that he is entitled to compel Angel Sanchez to testify.

II.      Analysis

                  Ordinarily, a federal prisoner must challenge the legality of his detention by motion

under 28 U.S.C. § 2255 but may challenge the manner or execution of his sentence under 28 U.S.C.

§ 2241. Hill v. Masters, 836 F.3d 591, 594 (6th Cir. 2016) (citing United States v. Peterman, 249

F.3d 458, 461 (6th Cir. 2001)). However, a prisoner may also challenge the legality of his

detention under § 2241 if he falls within the “savings clause” of § 2255, which states:

         An application for a writ of habeas corpus in behalf of a prisoner who is authorized
         to apply for relief by motion pursuant to this section, shall not be entertained if it
         appears that the applicant has failed to apply for relief, by motion, to the court which
         sentenced him, or that such court has denied him relief, unless it also appears that
         the remedy by motion is inadequate or ineffective to test the legality of his detention.




1
  Although Petitioner objects to the trial court’s departure from the guidelines, it appears that the departure was a
significant downward departure from the range provided by the guidelines.

                                                         3
 Case 1:21-cv-00217-PLM-SJB ECF No. 27, PageID.8 Filed 03/17/21 Page 4 of 8




28 U.S.C. § 2255(e) (emphasis added); Peterman, 249 F.3d at 461. Thus, through the § 2255

“savings clause” vehicle, a petitioner may seek habeas relief under § 2241 where he can show that

§ 2255 provides an “inadequate or ineffective” means for challenging the legality of his detention.

               The Sixth Circuit has held that “‘[t]he circumstances in which § 2255 is inadequate

and ineffective are narrow.’” Hill, 836 F.3d at 594 (quoting Peterman, 249 F.3d at 461). As the

court explained in Charles v. Chandler, 180 F.3d 753 (6th Cir. 1999), “[t]he remedy afforded under

§ 2241 is not an additional, alternative or supplemental remedy to that prescribed under § 2255.”

Id. at 758 (citations omitted). Section 2255 “is not ‘inadequate or ineffective’ merely because

habeas relief has previously been denied, a § 2255 motion is procedurally barred, or the petitioner

has been denied permission to file a successive motion.’” Hill, 836 F.3d at 594. Instead, the

savings clause applies only where the petitioner also demonstrates “actual innocence,” Peterman,

249 F.3d at 461–62; Charles, 180 F.3d at 757, or “‘a subsequent, retroactive change in statutory

interpretation by the Supreme Court,’” Hueso v. Barnhart, 948 F.3d 324, 332 (6th Cir. 2020)

(quoting Hill, 836 F.3d at 599–600).

               The standard for demonstrating actual innocence, either directly or due to the

Supreme Court’s interpretation of a statute, is exceedingly high and “ensures that [a] petitioner’s

case is truly ‘extraordinary . . . .’” Schlup v. Delo, 513 U.S. 298, 327 (1995) (quoting McCleskey

v. Zant, 499 U.S. 467, 494 (1991)). “‘To establish actual innocence’” for the purposes of § 2255(e),

a “‘petitioner must demonstrate that, in light of all the evidence, it is more likely than not that no

reasonable juror would have convicted him.’” Martin v. Perez, 319 F.3d 799, 804 (6th Cir. 2003)

(quoting Bousley v. United States, 523 U.S. 614, 623 (1998)). Yet, as both the Supreme Court and

Sixth Circuit have made clear, “actual innocence means factual innocence, not mere legal

insufficiency.” Bousley, 523 U.S. at 623-24; accord Wooten v. Cauley, 677 F.3d 303, 307

(6th Cir. 2012).
                                                  4
 Case 1:21-cv-00217-PLM-SJB ECF No. 27, PageID.9 Filed 03/17/21 Page 5 of 8




               Petitioner’s challenge does not rest on a claim of actual innocence. His claim

challenges only his sentence, not his convictions. Moreover, Petitioner does not identify any

subsequent, retroactive change in statutory interpretation by the Supreme Court that might warrant

revisiting his sentence by way of § 2241.

               Petitioner’s argument challenging the use of judge-found facts that are found by a

preponderance of the evidence at sentencing relies on law well-established at the time of

Petitioner’s sentencing. Petitioner’s suggestion that a jury must find the facts to support the scoring

of the sentencing guidelines is premised on the line of cases beginning with Apprendi, 530 U.S.

466 (2000), and including Ring v. Arizona, 53 U.S. 584 (2002), Blakely v. Washington, 542 U.S.

296 (2004), United States v. Booker, 543 U.S. 220 (2005), and Alleyne v. United States, 570 U.S.

99 (2013). In Apprendi, the Supreme Court held that “[o]ther than the fact of a prior conviction,

any fact that increases the penalty for a crime beyond the prescribed statutory maximum must be

submitted to a jury and proved beyond a reasonable doubt.” 530 U.S. at 490. Apprendi enunciated

a new rule of Sixth Amendment jurisprudence.

               In the subsequent case of Blakely, the Court applied the rule of Apprendi to a state

sentencing-guideline scheme, under which the maximum penalty could be increased by judicial

fact-finding. The Blakely Court held that the state guideline scheme violated the Sixth and

Fourteenth Amendments, reiterating the rule that any fact that increases the maximum sentence

must be “admitted by the defendant or proved to a jury beyond a reasonable doubt.” See Booker,

543 U.S. at 232 (citing Blakely, 542 U.S. at 303).

               A year later, in Booker, the Supreme Court applied the Blakely reasoning to the

federal sentencing guidelines to conclude that the federal sentencing guidelines are subject to the




                                                  5
    Case 1:21-cv-00217-PLM-SJB ECF No. 27, PageID.10 Filed 03/17/21 Page 6 of 8




jury trial requirements of the Sixth Amendment.2 One group of five justices concluded that the

mandatory application of the federal sentencing guidelines conflicted with the Sixth Amendment.

Another group of five justices determined that the appropriate remedy was to make the guidelines

advisory, thereby avoiding the legislative mandate that gave rise to the constitutional infirmity.

The Sixth Amendment was not offended if a discretionary sentence was based upon judge-found

facts. The Court’s remedy of making the guidelines advisory in Booker completely undercuts

Petitioner’s claim that the use of judge-found facts to calculate his guidelines violated the Sixth

Amendment. By the time Petitioner was sentenced in 2011, the guidelines were long-since

advisory under Booker. Petitioner’s claim, therefore, does not rely on any retroactive changes in

the law.

                 Similarly, Petitioner’s claim that his right to compulsory process required that

Petitioner be permitted to compel Angel Sanchez to provide testimony at sentencing is properly

resolved by reference to cases well-established at the time of his sentencing. There have been no

changes in the law to warrant re-examination under § 2241.

                 The Supreme Court has never ruled whether a convicted, non-capital defendant,

such as Petitioner, has a right of compulsory process to compel witnesses to testify at a sentencing

hearing. The Supreme Court’s statements regarding the right of compulsory process generally

suggest that it is a trial right. For example, in Washington v. Texas, 388 U.S. 14 (1967) the Court

stated:

                   The right of an accused to have compulsory process for obtaining witnesses
          in his favor stands on no lesser footing than the other Sixth Amendment rights that
          we have previously held applicable to the States. This Court had occasion in In re

2
  Thereafter, in Alleyne, 570 U.S. 99, the Supreme Court held that the Blakely line of cases applies equally to
mandatory minimum sentences. Alleyne was decided after Petitioner’s sentence was imposed, but before his various
collateral attacks were made. Moreover, Petitioner’s argument does not rely on Alleyne, it relies on Booker.



                                                       6
Case 1:21-cv-00217-PLM-SJB ECF No. 27, PageID.11 Filed 03/17/21 Page 7 of 8




       Oliver, 333 U.S. 257 (1948), to describe what it regarded as the most basic
       ingredients of due process of law. It observed that:

            “A person’s right to reasonable notice of a charge against him, and an
            opportunity to be heard in his defense—a right to his day in court—are
            basic in our system of jurisprudence; and these rights include, as a
            minimum, a right to examine the witnesses against him, to offer testimony,
            and to be represented by counsel.” 333 U.S., at 273 (footnote omitted).

               The right to offer the testimony of witnesses, and to compel their
       attendance, if necessary, is in plain terms the right to present a defense, the right to
       present the defendant’s version of the facts as well as the prosecution’s to the jury
       so [the jury] may decide where the truth lies. Just as an accused has the right to
       confront the prosecution’s witnesses for the purpose of challenging their testimony,
       he has the right to present his own witnesses to establish a defense. This right is a
       fundamental element of due process of law.

Id. at 18–19 (emphasis added). Similarly, in Chambers v. Mississippi, 410 U.S. 284 (1973), the

Court explained that “[i]n the exercise of this right, the [parties] must comply with established

rules of procedure and evidence designed to assure both fairness and reliability in the

ascertainment of guilt and innocence.” Id. at 301–02 (emphasis in original).

               The federal courts of appeals have likewise concluded that there is no right to

present witnesses at a non-capital sentencing hearing. Although these courts often consider the

issue in the context of determining whether Federal Rule of Civil Procedure 32 provides that right,

their analyses clearly presume, and in some instances directly state, that the right is not created by

the constitution. See, e.g., United States v. Heller, 797 F.2d 41, 43 (1st Cir. 1986); United States

v. Prescott, 920 F.2d 139, 143 (2d Cir. 1990); United States v. Jackson, 453 F.3d 302, 305–06

(5th Cir. 2006); United States v. Cunningham, 883 F.3d 690, 699–700 (7th Cir. 2018); United

States v. Jones, 643 F.3d 275, 177–78 (8th Cir. 2011); United States v. Escobedo, No. 92-30158,

1994 WL 87575, at *7 (9th Cir. Mar. 18, 1994). Petitioner does not point to any change in the law

subsequent to his sentencing hearing that establishes a constitutional right to compel Angel

Sanchez to testify at his sentencing.


                                                  7
    Case 1:21-cv-00217-PLM-SJB ECF No. 27, PageID.12 Filed 03/17/21 Page 8 of 8




                  Petitioner is not entitled to bring a § 2241 challenge to his sentence under the

savings clause of § 2255(e). Therefore, the Court does not have subject matter jurisdiction of the

petition. Taylor v. Owens, __ F.3d __, 2021 WL 868551, at *5 (6th Cir. Mar. 9, 2021).

                                                   Conclusion

                  The Court will enter a judgment dismissing the petition without prejudice.3



Dated:      March 17, 2021                                     /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge




3
 In § 2241 cases, the Court need not address whether to grant a certificate of appealability. Witham v. United States,
355 F.3d 501 (6th Cir. 2004).

                                                          8
